Motions (filed by Richmond Memorial Hospital and Firsthealth of the Carolinas, Inc.) to dismiss the appeal for lack of substantial constitutional question allowed 5 October 2000. Petition by plaintiff for discretionary review pursuant to G.S. 7A-31 dismissed 5 October 2000. Petition by plaintiff for writ of certiorari to review the decision of the North Carolina Court of Appeals denied 5 October 2000. Conditional petition by defendant (Firsthealth of the Carolinas, Inc.) for discretionary review pursuant to G.S. 7A-31 dismissed 5 October 2000. Conditional Petition by defendants (Richmond County, Robinette, Garner, Lamm, McCaskill, McNeill, Watkins and Firsthealth of the Carolinas, Inc.) for discretionary review pursuant to G.S. 7A-31 dismissed 5 October 2000.